Citation Nr: 1823253	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  12-18 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of dental surgery.

2.  Entitlement to service connection for a respiratory disorder due to asbestos exposure.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1965 to June 1968.  This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction is currently held by the RO in Atlanta, Georgia. 

In August 2015, the Veteran testified at a Travel Board hearing before the Board.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for residuals of dental surgery and for a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At its highest level, the Veteran's bilateral hearing loss was manifested by Level II hearing acuity in both ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C. § 1155; 38 C.F.R. § 4.85, Diagnostic Code 6100.
REASONS AND BASES FOR FINDING AND CONCLUSION
	
Service connection for bilateral hearing loss was granted in a February 2010 rating decision; a noncompensable evaluation was assigned effective July 28, 2009.  The Veteran contends that an increased rating is warranted because the examination results do not adequately reflect his level of hearing loss. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven auditory acuity levels, designated from Level I through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Rating Schedule also provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, with each ear evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest numeral for consideration, with each ear evaluated separately.  38 C.F.R. § 4.86(b). 

The record contains five hearing assessments that meet the requirements of 38 C.F.R. § 4.85: November 2009, April 2013, May 2014, July 2016, and June 2017 VA examinations.  Additional VA medical center audiological assessments in November 2010, April 2012, and November 2015 did not use the Maryland CNC speech discrimination test.  See 38 C.F.R. § 4.85.  Similarly, a private February 2016 audiogram did not disclose whether it used the Maryland CNC speech discrimination test.  See 38 C.F.R. § 4.85.  Thus, the November 2009, April 2013, May 2014, July 2016, and June 2017  VA examinations are the only evaluations the Board will consider.   

The November 2009 VA audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
45
65
LEFT
25
30
20
50
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 38 decibels in the right ear and 46 decibels in the left ear.  Speech recognition ability was 96 percent in both ears.  

Using Table VI, the VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level I hearing acuity in both ears.  See 38 C.F.R. § 4.85, Table VI.  Under Table VII, combining two Level I designations results in a noncompensable evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The right and left ear hearing loss shown in this audiological examination do not qualify as exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Accordingly, a compensable evaluation is not warranted following the results of the November 2009 VA examination.  

The April 2013 VA audiogram indicated pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
45
65
LEFT
10
10
15
35
55

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 39 decibels in the right ear and 29 decibels in the left ear.  Speech recognition ability was 100 percent in both ears.  

Using Table VI, the VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level I hearing acuity in both ears.  See 38 C.F.R. § 4.85, Table VI.  Under Table VII, combining two Level I designations results in a noncompensable evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The right and left ear hearing loss shown in this audiological examination do not qualify as exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Accordingly, a compensable evaluation is not warranted according to the results of the April 2013 VA examination.  

The May 2014 VA audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
60
65
LEFT
20
20
25
60
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 44 decibels in the right ear and 43 decibels in the left ear.  Speech recognition ability was 100 percent in both ears.  

Using Table VI, the VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level I hearing acuity in both ears.  See 38 C.F.R. § 4.85, Table VI.  Under Table VII, combining two Level I designations results in a noncompensable evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The right and left ear hearing loss shown in this audiological examination do not qualify as exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Accordingly, a noncompensable evaluation is warranted following the results of the May 2014 VA examination.  

The July 2016 VA audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
55
60
LEFT
20
25
25
60
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 40 decibels in the right ear and 44 decibels in the left ear.  Speech recognition ability was 96 percent in both ears.  

Using Table VI, the VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level I hearing acuity in both ears.  See 38 C.F.R. § 4.85, Table VI.  Under Table VII, combining two Level I designations results in a noncompensable evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The right and left ear hearing loss shown in this audiological examination do not qualify as exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Accordingly, a compensable evaluation is not warranted following the results of the July 2016 VA examination.  

Finally, the June 2017 VA audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
35
55
75
LEFT
30
25
35
70
90

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 46 decibels in the right ear and 55 decibels in the left ear.  Speech recognition ability was 88 percent in the right ear and 84 percent in the left ear.  

Using Table VI, the VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level II hearing acuity in both ears.  See 38 C.F.R. § 4.85, Table VI.  Under Table VII, combining two Level II designations results in a noncompensable evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The right and left ear hearing loss shown in this audiological examination do not qualify as exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Accordingly, a compensable evaluation is not warranted according to the results of the June 2017 VA examination.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test (based on the language of 38 C.F.R. § 3.321(b)(1)) for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

With respect to functional impairment due to dizziness and imbalance, these symptoms are not contemplated in the rating schedule to be symptoms associated with hearing loss, but are specifically indicated by the rating schedule to be separately ratable disabilities.  These symptoms are recognized in the rating schedule as symptoms of cholesteatoma (DC 6200), peripheral vestibular disorders (DC 6204), or Meniere's syndrome (DC 6205), which are separately compensable disabilities distinct from hearing impairment (DC 6100) (and not to be combined with hearing impairment in the case of Meniere's syndrome), and would be rated in accordance to the schedular criteria under the applicable Diagnostic Code, provided it is present in the Veteran and determined to be service connected.

Turning to the question of whether the above stated symptoms are related to the service-connected bilateral hearing loss so as to be considered in determining whether extraschedular referral might be warranted, as there is no competent evidence in the record to suggest that symptoms of dizziness and imbalance are related to the service-connected bilateral hearing loss, the Board is precluded from finding such a relationship exists.  See 38 C.F.R. § 4.14 (2016) ("[T]he use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation. . . [is] to be avoided.").

In order for the Veteran to obtain a rating for the symptoms of dizziness and imbalance, either together with or separate from hearing loss, as cholesteatoma (DC 6200) or as a peripheral vestibular disorder (DC 6204) - or to obtain a rating for Meniere's syndrome (DC 6205) in lieu of hearing loss - service connection must first be established for these symptoms or the disability that accounts for these symptoms.  For these reasons, the Board finds that the record does not establish that Veteran's bilateral hearing loss is so exceptional or unusual as to warrant referral for extraschedular consideration.

Finally, entitlement to a total disability based on individual unemployability (TDIU) is an additional element to be considered of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the record includes evidence that Veteran's hearing loss affects his ability to hear conversations (including those on the phone), impacts his ability to hear with background noise, and requires him to turn up the television, the record does not indicate that the Veteran is unemployable due to his hearing loss.  Thus, remand of a TDIU claim is not necessary.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  



REMAND

Remand is necessary to further develop the record.  An additional VA medical opinion is necessary to address the Veteran's respiratory disorder claim.  In the July 2016 and August 2017 VA medical opinions, the opinion provider found no evidence of asbestosis but did not address whether exposure to asbestos caused the Veteran's diagnosed pulmonary nodules.  In addition, the August 2017 opinion stated that "the [Veteran] does not have a longitudinal relationship between his military service and the current benign condition" and "[the Veteran's] nodule is benign or post recent infection [with] no association from [service]" without providing a rationale for these findings.

As to the Veteran's claim for residuals of dental surgery, the Board finds that a VA medical examination is necessary to determine what bone loss the Veteran has sustained and whether it is related to service.  Two private dental letters (dated April 2012 and October 2015) indicate that the Veteran has bone loss, potentially due to his partial dentures.  The scope of this bone loss and its cause must be addressed before a decision may be rendered.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the clinician who provided the July 2016 and August 2017 VA medical opinions.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  The clinician must address the following:

a)  Identify all respiratory disorders present in the period from July 2009 to the present, to include pulmonary nodules.

b)  Determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed respiratory condition is etiologically related to his active duty service, including exposure to asbestos.

A full rationale (i.e. basis) for all expressed opinions must be provided, preferably citing to evidence in the file supporting the responses and concluding opinions.
  
If the clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular clinician.  

2.  Schedule a VA examination with a clinician with the appropriate expertise to render the requested opinions.  After reviewing the entire record and examination results, the clinician should 

a)  Determine whether the Veteran has a dental or oral condition listed in 38 C.F.R § 4.150.  The bone loss cited in the April 2012 and October 2015 private dental letters should be specifically addressed.

b)  Determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed dental or oral condition is etiologically related to his active duty service.

A full rationale (i.e. basis) for all expressed opinions must be provided, preferably citing to evidence in the file supporting the responses and concluding opinions.
  
If the clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular clinician.  
 
3.  Complete any additional development warranted, then readjudicate the claims on appeal.  If the benefits sought are not granted, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


